liJONES, Judge,
concurring.
I concur with the majority only because the delay in this matter has not unduly prejudiced the Defendant, who is free on bond. Only five (5) months elapsed from the institution of the prosecution of this felony to the granting of the Motion to Quash. At the time the motion was granted the matter was set for pre-trial motion hearings. Furthermore, the record is void of any entry indicating that the matter was ever set for trial.
For the foregoing reasons I respectfully concur.